UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6542


JAMES J. HUNDLEY,

                Plaintiff – Appellant,

          v.

RONALD REVISH, Probation Officer; AARON SUMPTER, Probation
Officer; JOHN DOE, District Supervisor,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-00068-LMB-IDD)


Submitted:   July 27, 2010                 Decided:   August 6, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


James J. Hundley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James J. Hundley appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).       We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         See Hundley v. Revish, No. 1:10-cv-

00068-LMB-IDD (E.D. Va. filed Mar. 31, 2010; entered Apr. 1,

2010).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    2